COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Atisha Menyweather v. Tracey Donald Whitehead II

Appellate case number:      01-12-00673-CV

Trial court case number:    2005-58611

Trial court:                309th District Court of Harris County

       This case involves an appeal from a judgment signed on June 12, 2012. The
record was due on October 10, 2012. See TEX. R. APP. P. 35.1(a). The clerk’s record
was filed on August 30, 2012. The reporter’s record has not been filed.

       On August 1, 2012, the court reporter informed the Court that appellant had not
made arrangements to pay for the reporter’s record. On February 4, 2014, this Court
noted that appellant did not challenge the trial court’s order sustaining a contest to
appellant’s affidavit of indigence and therefore ordered appellant to provide proof of
having paid or made payment arrangements for preparation of the reporter’s record by
March 6, 2014, or the Court would consider and decide only those issues or points that do
not require a reporter’s record for a decision. See TEX. R. APP. P. 20.1(j)(1), (2), 37.3(c).

       Appellant has not provided evidence showing that she paid or made arrangements
to pay the reporter. Accordingly, the Court will consider and decide only those issues or
points that do not require a reporter’s record for a decision. See TEX. R. APP. P. 37.3(c).

       Appellant’s brief is ORDERED to be filed within 30 days of the date of this order.
See TEX. R. APP. P. 38.6(a). Appellee’s brief, if any, is ORDERED to be filed within 30
days of the filing of appellant’s brief. See TEX. R. APP. P. 38.6(b).

Judge’s signature: /s/ Chief Justice Sherry Radack
                     Acting individually  Acting for the Court
Date: April 1, 2014